DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 16 -17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tilley (US 20160073059 A1) in view of Beranek (US 20050283475 A1).
Regarding claim 1, Tilley teaches a method, comprising: 
causing, by a server computer system via a conferencing service, display of a user interface for an event having a group of users accessing the conferencing service via a plurality of user computing devices, the displayed user interface including indicationd of video feeds of respective users in a particular sub-group of a plurality of sub-groups of users in the group of users that is currently active; (Fig. 15A and 15B: GUI for Breakout group A - Breakout Group Thumbnails (e.g. video feeds). [0132]: the GUI includes a set of breakout group thumbnails comprising video of the participants in the breakout group.)
storing, by the server computer system in a database, event data for the event, including content of audio and video feeds of respective users in the particular sub-group; (Fig. 1: Multimedia Stream Distribution Service 125 and Multimedia Storage Service 190. [0077]: a multimedia stream distribution service 125 manages the receipt and distribution of audio and video streams for each of the clients 130, 140, 150, 160. [0079]: a multimedia storage service 190 records audio/video content from the virtual conference and other related data.)
Tilley does not explicitly disclose analyzing, by the server computer system, a set of characteristics included in the content of the audio and video feeds; and altering, by the server computer system while the indication of the video feed of the at least one user is being displayed, one or more aspects of the displayed user interface other than the indication, wherein the altering is performed based on the analyzing.
However, Beranek teaches analyzing, by the server computer system, a set of characteristics included in the content of the audio and video feeds; and (Abstract: monitor speech and detect keywords or phrases in the speech.  Upon detection of the keywords of phrases, information associated with the keywords or phrases may be presented to a display device so that a user may dynamically receive new information as context of the speech progresses.)
altering, by the server computer system while the indication of the video feed of the at least one user is being displayed, one or more aspects of the displayed user interface other than the indication, wherein the altering is performed based on the analyzing. (Abstract: Upon detection of the keywords of phrases, information associated with the keywords or phrases may be presented to a display device so that a user may dynamically receive new information as context of the speech progresses. [0053]: efficient way to detect subject or topic progression in a conversation or speech. In this way, new reference material, cues, or other information may be incorporated into the conversation in a timely and efficient manner.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tilley to include above limitations. One would have been motivated to do so because during a conversation such as a conference or meeting, the scope and context changes based on reactions or questions from the audience. The host/presenter may not have new information made available based on questions from audience. It is desirable to provide a convenient and efficient way to detect subject or topic progression in a conversation or speech. The result may be a circumstance driven presentation of supporting and/or hierarchically organized information to a user or speaker as context of a conversation progresses. In this way, new reference material, cues, or other information may be incorporated into the conversation in a timely and efficient manner. As taught by Beranek, [0008] and [0053].

Regarding claim 2, Tilley and Beranek teach the method of claim 1.
Beranek teaches wherein analyzing the set of characteristics included in the content of the audio and video feeds includes: transcribing audio feeds of one or more users in the group of users; (Abstract: Upon detection of the keywords of phrases, information associated with the keywords or phrases may be presented to a display device so that a user may dynamically receive new information as context of the speech progresses.)
extracting one or more keywords from the transcript of the audio feeds. ([0002]:  detect keywords or phrases using voice recognition.)
mapping respective extracted keywords to a first set of user interface elements. ([0002]: to detect keywords or phrases to dynamically provide cues and/or options for supporting the context of a conversation or speech. [0039]:  any information associated with the keyword and/or phrases are extracted from a database and/or the detected keywords are displayed and/or marked as detected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tilley to include above limitations. One would have been motivated to do so because during a conversation such as a conference or meeting, the scope and context changes based on reactions or questions from the audience. The host/presenter may not have new information made available based on questions from audience. It is desirable to provide a convenient and efficient way to detect subject or topic progression in a conversation or speech. The result may be a circumstance driven presentation of supporting and/or hierarchically organized information to a user or speaker as context of a conversation progresses. In this way, new reference material, cues, or other information may be incorporated into the conversation in a timely and efficient manner. As taught by Beranek, [0008] and [0053].

Regarding claim 3, Tilley and Beranek teach the method of claim 2.
Beranek teaches wherein the altering includes causing display of the first set of user interface elements, wherein the first set of user interface elements indicates semantics of a current conversation occurring in the event. ([0002]: to detect keywords or phrases to dynamically provide cues and/or options for supporting the context of a conversation or speech. [0039]:  any information associated with the keyword and/or phrases are extracted from a database and/or the detected keywords are displayed and/or marked as detected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tilley to include above limitations. One would have been motivated to do so because during a conversation such as a conference or meeting, the scope and context changes based on reactions or questions from the audience. The host/presenter may not have new information made available based on questions from audience. It is desirable to provide a convenient and efficient way to detect subject or topic progression in a conversation or speech. The result may be a circumstance driven presentation of supporting and/or hierarchically organized information to a user or speaker as context of a conversation progresses. In this way, new reference material, cues, or other information may be incorporated into the conversation in a timely and efficient manner. As taught by Beranek, [0008] and [0053].

Regarding claim 4, Tilley and Beranek teach the method of claim 3.
Tilley teaches wherein causing display of the first set of user interface elements includes overlaying one or more of the user interface elements on a display of the particular sub-group of the group of users associated with the current conversation based on analysis of the audio feeds of the particular sub-group. ([0015]: to display and set parameters of the system that comprises live and concurrent discussion between users in permutable groups. [0036]: an array of spaced apart locations at each of which a plurality of users may enter into discussion with one another, each location being provided with indicia associated with a subject for discussion. [0043]: Discussion topic signs (indicia) are used to display discussion topics or themes or conversation topics or themes.)

Regarding claim 5, Tilley and Beranek teach the method of claim 2.
Beranek teaches mapping respective extracted keywords to one or more symbols, and ([0002]: to detect keywords or phrases to dynamically provide cues and/or options for supporting the context of a conversation or speech.)
wherein the symbols indicate a current topic of a conversation occurring in the event. ([0039]:  any information associated with the keyword and/or phrases are extracted from a database and/or the detected keywords are displayed and/or marked as detected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tilley to include above limitations. One would have been motivated to do so because during a conversation such as a conference or meeting, the scope and context changes based on reactions or questions from the audience. The host/presenter may not have new information made available based on questions from audience. It is desirable to provide a convenient and efficient way to detect subject or topic progression in a conversation or speech. The result may be a circumstance driven presentation of supporting and/or hierarchically organized information to a user or speaker as context of a conversation progresses. In this way, new reference material, cues, or other information may be incorporated into the conversation in a timely and efficient manner. As taught by Beranek, [0008] and [0053].

Same rationale applies to the rejection of claim 10 (computer-readable medium) and claim 16 (system) because they are substantially similar to claim 1 (method).

Same rationale applies to the rejection of claim 11 (computer-readable medium) and claim 17 (system) because they are substantially similar to claim 2 (method).

Same rationale applies to the rejection of claim 12 (computer-readable medium) because it is substantially similar to claim 3 (method).

Same rationale applies to the rejection of claim 13 (computer-readable medium) because it is substantially similar to claim 4 (method).

Same rationale applies to the rejection of claim 14 (computer-readable medium) because it is substantially similar to claim 5 (method).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tilley (US 20160073059 A1) in view of Beranek (US 20050283475 A1), and further in view of Goff (US 20100188475 A1).
Regarding claim 6, Tilley and Beranek teach the method of claim 2.
Tilley and Beranek do not explicitly disclose altering one or more aspects of the displayed user interface includes changing one or more aspects of video feeds of one or more users in the group of users, wherein the one or more aspects include one or more of the following types of aspects: size, shape, color, opacity, and location.
Goff teaches wherein altering one or more aspects of the displayed user interface includes changing one or more aspects of video feeds of one or more users in the group of users, wherein the one or more aspects include one or more of the following types of aspects: size, shape, color, opacity, and location. ([0041]-[0043]: the layout of the screen changes in response to changing of the discussion topic. For example, participant 1, being the main speaker, is shown in the right half of the screen and that the other participants 2, 3, 4 are shown one below the other on the left half of the screen for discussion topic “project YYY”. Participant 1, being the main speaker, is shown in the right half of the screen and that the participants 2 and 4 are shown one below the other on the left half of the screen for discussion topic “project XXX”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tilley and Beranek to include above limitations. One would have been motivated to do so because currently, if there are many participants in a videoconference, the video display features the speaker and/or a set of smaller windows with all the other participants. As the windows are small (due to the fact that there are many participants in the video conference), it is difficult to assess the reactions of people who are stakeholders of the current topic being addressed. It is desirable to provide an improved video conference control. As taught by Groff, [0003]-[0005].

Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tilley (US 20160073059 A1) in view of Beranek (US 20050283475 A1), and further in view of Weisman (US 20040047461 A1).
Regarding claim 7, Tilley and Beranek teach the method of claim 1.
Tilley and Beranek do not explicitly disclose determining, by the server computer system based on tracking activity within audio feeds of users in the group of users, respective lengths of speaking time for users in the group of users during the event; and altering, by the server computer system based on the determined lengths of speaking time, the user interface to update indications of video feeds of one or more users in the group of users, wherein the updating includes at least displaying visual indications of speaking time of respective users in the group of users.
Weisman teaches determining, by the server computer system based on tracking activity within audio feeds of users in the group of users, respective lengths of speaking time for users in the group of users during the event; and ([0209]: Speaking Time records the aggregate amount of time that the participant has spoken.)
altering, by the server computer system based on the determined lengths of speaking time, the user interface to update indications of video feeds of one or more users in the group of users, wherein the updating includes at least displaying visual indications of speaking time of respective users in the group of users. (Figure 4: Time Left 416. [0161]: If the conference call is operating under a rule that limits the current speaker to a maximum speaking time, this is indicated by a label 416 and a time remaining counter 418.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tilley and Beranek to include above limitations. One would have been motivated to do so because there are various reasons that a conference call is operating under a rule that limits the current speaker to a maximum speaking time. As time remaining counter reaches zero, the designation of speaker passes to a subsequent participant. As taught by Weisman, [0161].

Same rationale applies to the rejection of claim 19 (system) because it is substantially similar to claim 7 (method).

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tilley (US 20160073059 A1) in view of Beranek (US 20050283475 A1), and further in view of Molay (WebEx Participant Control Is A Mute Point).
Regarding claim 8, Goff and Norris teach the method of claim 1.
Tilley and Beranek do not explicitly disclose displaying, based on analyzing the audio feeds of users in the group of users, a user interface element indicating that at least two users in the group of users are speaking at the same time.
However, Molay teaches displaying, based on analyzing the audio feeds of users in the group of users, a user interface element indicating that at least two users in the group of users are speaking at the same time. (Page 1 Image 1 and 2: Participants[Wingdings font/0xE0]Speaking: list of participants who are speaking at the same time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tilley and Beranek to include above limitations. One would have been motivated to do so because it is desirable to see who are speaking or making noise at a time during an online conference. So the unwanted voice/noise can be muted to reduce background noise.

Same rationale applies to the rejection of claim 15 (computer-readable medium) and claim 20 (system) because they are substantially similar to claim 8 (method).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tilley (US 20160073059 A1) in view of Beranek (US 20050283475 A1), and further in view of Zoom (Zoom: Breakout Rooms (Faculty/Hosts)).
Regarding claim 9, Tilley and Beranek teach the method of claim 1.
Tilley and Beranek do not explicitly disclose wherein causing display of the user interface for the event having the group of users includes: receiving, via the displayed user interface from a non-administrative user of the group of users, a sub-group request, wherein the sub-group request relates to a particular sub-group and does not require the non-administrative user to have administrative privileges for the conferencing service; updating, in response to the sub-group request, the user interface, wherein the updated user interface: permits the non-administrative user to perform audio and video interactions with members of the particular sub-group; and indicates current sub-groups of other users of the group of users but does not permit the non-administrative user to perform audio and video interactions with users in those other sub-groups.
However, Zoom teaches wherein causing display of the user interface for the event having the group of users includes: receiving, via the displayed user interface from a non-administrative user of the group of users, a sub-group request, wherein the sub-group request relates to a particular sub-group and does not require the non-administrative user to have administrative privileges for the conferencing service; (Page 3 Managing Breakout Rooms: The host (e.g. non-administrative) can see a list of all participants and which room the participants are assigned to. Join: Allows the host to join (e.g. a sub-group request) the breakout room selected.) It is common knowledge that a conference Host is just another regular user of the conference service.
updating, in response to the sub-group request, the user interface, wherein the updated user interface: permits the non-administrative user to perform audio and video interactions with members of the particular sub-group; and (Page 1: Breakout Rooms allow you to split your Zoom meeting into separate rooms. Breakout room participants have full audio, video, and screen sharing capabilities.)
indicates current sub-groups of other users of the group of users but does not permit the non-administrative user to perform audio and video interactions with users in those other sub-groups. (Page 3 Managing Breakout Rooms: The host can see a list of all participants and which room the participants are assigned to. It is well-known in the art that you can’t communicate any one in a particular Breakout Room unless you are joined in the particular Breakout Room.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tilley and Beranek to include above limitations. One would have been motivated to do so because Breakout Rooms allow you to split your Zoom meeting into separate rooms. Breakout room participants have full audio, video, and screen sharing capabilities. Breakout Room feature is ideal for online office hours, where more than one student may join your Zoom session and you need a "waiting room" for other students while you maintain privacy with another. The feature is also good for small group collaboration, where everyone can eventually return to the main room and have a larger discussion. As taught by Zoom, Page 1 paragraph 2.

Same rationale applies to the rejection of claim 18 (system) because it is substantially similar to claim 9 (method).

Response to Arguments
Applicant's arguments, see pages 8-11, filed 08/10/2022, with respect to the rejection(s) of claim(s) 1, 4 and 7 under 35 U.S.C. 103 have been fully considered but are moot in view of new ground(s) of rejection.
Applicant's arguments, see page 12, filed 08/10/2022, with respect to the rejection(s) of claim 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant submits that prior art of record, Zoom does not teach the amended claim 9 because Zoom does not teach or suggest that a non-administrative user (i.e. a non-host meeting participant) request to join a sub-group within a group of users attending a video conference event, much less that the non-admin user can see both their current sub-group they are included in as well as other sub-groups within the video conference event.
In response to applicant’s arguments, it is noted that [0034] of the specification merely disclose a participant without administrative privileges can form, join, or leave sub-groups at will. It is unclear the scope of the administrative privileges (i.e. system/service administrative privileges or session administrative privileges). It is common knowledge that a conference Host can be just another regular user (e.g. without system administrative privileges) of the conference service, such as a teacher, a co-work, a presenter, etc. Therefore, Zoom teaches the limitation recited in the amended claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455